 

Case 3:20-cv-02061-MEM-DB Document 12 Filed 02/09/21 Page 1of3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

NEGASH MALEDE,

Petitioner : CIVIL ACTION NO. 3:20-2061
v : (JUDGE MANNION)
CATRICIA HOWARD,
Respondent
MEMORANDUM

i. Background

On November 6, 2020, Petitioner, Negash Malede, a former inmate
confined in the Allenwood Medium Security Federal Correctional Institution,
White Deer, Pennsyivania, filed the above captioned petition for writ of
habeas corpus, pursuant to 28 U.S.C. §2241. (Doc. 4, petition).

Malede challenges computation of Good Time Credit. Id. For relief,
Malede requests that “the Court order [his] immediate release”. Id. However,
a review of the Federal Bureau of Prisons Inmate Locater reveals that
Malede was released from custody on February 3, 2021. See
httos:/Avww.bop.gov/inmateloc/.

For the reasons set forth below, the instant petition will be dismissed

as moot.

 
 

Case 3:20-cv-02061-MEM-DB Document 12 Filed 02/09/21 Page 2 of 3

ll. Discussion

The case or controversy requirement of Article Ill, §2 of the United
States Constitution subsists through all stages of federal judicial
proceedings. Parties must continue to have a “personal stake in the outcome
of the lawsuit.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477-78
(1990); Preiser v. Newkirk, 422 U.S. 395, 401 (1975). In other words,
throughout the course of the action, the aggrieved party must suffer or be

threatened with actual injury caused by the defendant. Lewis, 494 U.S. at

 

477.

The adjudicatory power of a federal court depends upon “the
continuing existence of a live and acute controversy.” Steffel v. Thompson,
415 U.S. 452, 459 (1974) (emphasis in original). “The rule in federal cases
is that an actual controversy must be extant at all stages of review, not
merely at the time the complaint is filed.” Id. at n.10 (citations omitted). “Past
exposure to illegal conduct is insufficient to sustain a present case or
controversy ... if unaccompanied by continuing, present adverse effects.”
Rosenberg v. Meese, 622 F.Supp. 1451, 1462 (S.D.N.Y. 1985) (citing
O'Shea v. Littleton, 414 U.S. 488 (1974)). “[A] petition for habeas corpus

relief generally becomes moot when a prisoner is released from custody

 
 

Case 3:20-cv-02061-MEM-DB Document 12 Filed 02/09/21 Page 3 of 3

before the court has addressed the merits of the petition.” Lane v. Williams

 

455 U.S. 624, 631 (1982).

In the instant case, because Malede has been released from custody,
his habeas petition has been rendered moot. See Rodriguez-Leon_v.
Warden, 602 F. App’x 854 (3d Cir. 2015); Scott v. Schuyikill FCL, 298 F.

App’x 202 (3d Cir. 2008); Scott v. Holt, 297 F. App’x 154 (3d Cir. 2008).

lil. Conclusion
For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will follow..

5| Matachy €. Mannion
MALACHY E. MANNION
United States District Judge

Date: February 9, 2021

20-2061-01

 
